In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 14-1660
EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,

                                                  Plaintiff-Appellee,

                                v.

NORTHERN STAR
HOSPITALITY, INC., d/b/a
SPARX RESTAURANT, et al.,

                                            Defendants-Appellants.
                    ____________________

        Appeal from the United States District Court for the
                  Western District of Wisconsin.
          No. 3:12-cv-00214 — Barbara B. Crabb, Judge.
                    ____________________

  ARGUED SEPTEMBER 26, 2014 — DECIDED JANUARY 29, 2015
                ____________________

   Before FLAUM, MANION, and KANNE, Circuit Judges.
   KANNE, Circuit Judge. This case is about equitable
remedies under Title VII of the Civil Rights Act of 1964.
There is no question that Dion Miller suffered unlawful
2                                                No. 14-1660

discrimination under Title VII. He experienced a racist
episode in the workplace and was fired in retaliation for
opposing it. The sole issue here involves the remedies
designed to make him whole.
    Specifically, Appellants challenge the district court’s
decision to hold certain entities—Northern Star Properties,
LLC (“Properties”), and North Broadway Holdings, Inc.
(“Holdings”)—liable for the actions of a dissolved entity—
Northern Star Hospitality, Inc. (“Hospitality”). Appellants
also challenge the district court’s tax-component award to
Miller, which comprises additional damages designed to
offset his tax liability on his back-pay award.
    For the reasons expressed below, we affirm the judgment
of the district court.
                      I. BACKGROUND
   Dion Miller is an African-American male who worked as
a cook for Hospitality, a company that did business as Sparx
Restaurant. During his time at Sparx, Miller rose to the
position of assistant kitchen manager, earning $14 per hour.
He was, by all accounts, a satisfactory employee.
    A. The Discrimination
   On October 1, 2010, Miller arrived at Sparx to begin his
morning shift. A coworker told him to look at the kitchen
cooler. When he did, he discovered a defaced dollar bill. The
dollar bill depicted a noose around President Washington’s
neck with a swastika on his forehead and a darkened area on
his cheek. Adjacent to President Washington’s head was a
hooded Klansman on horseback with “KKK” sketched on
his hood. A separate picture of the late Gary Coleman—a
No. 14-1660                                                      3

famous African-American child actor—was posted on the
cooler below the dollar bill.
    Miller asked a coworker to take a photo of the display,
and then he lodged a complaint. Kitchen manager Evan
Openshaw and kitchen supervisor Chris Jarmuzek took
responsibility for the display. Openshaw said he posted the
picture of Gary Coleman, while Jarmuzek said he posted the
defaced dollar bill. The restaurant’s general manager
testified that the posting of the racist dollar bill qualified as a
termination-worthy offense. Yet, for whatever reason,
Jarmuzek was not terminated; he was only given a warning.
Openshaw was not disciplined at all.
   Soon after Miller’s complaint, Openshaw and Jarmuzek
began to criticize Miller’s work performance. He had
received no such complaints before. Sparx fired Miller on
October 23, 2010.
   Less than two years later, Sparx closed its doors when
Hospitality dissolved. In its stead emerged Holdings, a
second company that did business as a Denny’s Restaurant.
Both Hospitality and Holdings operated their restaurants in
a building owned by Properties, a third company.
Importantly, all three companies were owned by Chris
Brekken. But we’ll return to that fact later.
   B. The Enforcement Action
    On March 27, 2012, the United States Equal Employment
Opportunity Commission (“EEOC”) filed a complaint on
Miller’s behalf. The EEOC alleged that Hospitality violated
Sections 703(a) and 704(a) of Title VII, 42 U.S.C. §§ 2000e-
2(a), 3(a), by subjecting Miller to racial harassment and by
terminating him in retaliation for opposing the harassment.
4                                                 No. 14-1660

Although it initially only named Hospitality as the
defendant, the EEOC amended its complaint on September
7, 2012, to add Properties and Holdings as defendants.
    Hospitality quickly moved for summary judgment on all
claims. The district court granted the motion in part and
denied it in part. Regarding the claim of racial harassment,
the district court found that no reasonable juror could
conclude that Miller was subjected to sufficiently severe or
pervasive harassment. It consequently granted summary
judgment for Hospitality on that claim.
   By contrast, the district court denied summary judgment
on the retaliation claim. Given the suspicious timing of
Miller’s termination, the ambiguous reasons offered for it,
and Miller’s discipline-free history juxtaposed against the
company’s progressive discipline policy, the district court
found that a reasonable juror could conclude that Miller was
terminated in retaliation for his complaint about the kitchen-
cooler display.
    Before a reasonable juror could actually answer that
question, though, the district court convened a bench trial on
August 12, 2012, to determine whether Properties or
Holdings (or both) could be held liable for the actions of
Hospitality. By that point in the case, Hospitality had
dissolved, leaving only Properties and Holdings in its wake.
And if neither of those entities could be held liable for the
actions of Hospitality, then Miller would have been left with
no one to recover from. Fortunately for Miller, the district
court found Properties and Holdings eligible for liability. It
did so based on two alternate and equitable determinations:
(1) a pierced corporate veil and (2) successor liability.
No. 14-1660                                                  5

    After that critical ruling, a jury trial commenced. The
EEOC won its suit on the retaliation claim, and the jury
awarded Miller $15,000 in compensatory damages. Despite
finding that Appellants acted with reckless disregard for
Miller’s civil rights (a predicate for punitive damages under
Title VII), the jury did not order punitive damages. So to
make Miller whole, the EEOC sought additional remedies
from the district court. It requested front pay and back pay,
along with a tax-component award to offset Miler’s
impending income-tax liability on the lump-sum back-pay
award.
    The district court denied the front-pay request but
granted the back-pay and tax-component awards. It
awarded Miller $43,300.50 in back pay (and interest) and an
additional $6,495.00 to offset the impending taxes estimated
at fifteen percent of the back-pay award. The district court
also enjoined Appellants from discharging their employees
in retaliation for complaints against racially offensive
postings. It further required them to adopt policies,
investigative processes, and annual training consistent with
Title VII.
   Appellants challenge the district court’s decision to hold
Properties and Holdings liable for the actions of Hospitality.
Appellants also challenge the decision to award Miller the
tax-component award. We examine each issue in turn.
                        II. ANALYSIS
   A district court’s determination to grant equitable
remedies is reviewed for abuse of discretion. See Hicks v.
Forest Pres. Dist., 677 F.3d 781, 792 (7th Cir. 2012); see also
Bruso v. United Airlines, 239 F.3d 848, 861 (7th Cir. 2004).
6                                                   No. 14-1660

Successor liability is an equitable determination. Chicago
Truck Drivers, Helpers & Warehouse Workers Union (Indep.)
Pension Fund v. Tasemkin, 59 F.3d 48, 49 (7th Cir. 1995). So is
an award to offset tax liability for a lump-sum back-pay
award. Eshelman v. Agere Sys., 554 F.3d 426, 441-42 (3d Cir.
2009). We turn to successor liability first.
    A. Successor Liability
    In a case involving more than one corporate entity,
successor liability is “the default rule … to enforce federal
labor or employment laws.” Teed v. Thomas & Betts Power
Solutions, LLC, 711 F.3d 763, 769 (7th Cir. 2013). Without it,
“the victim of the illegal employment practice is helpless to
protect his rights against an employer’s change in the
business.” Musikiwamba v. ESSI, Inc., 760 F.2d 740, 746 (7th
Cir. 1985) (“A predecessor’s illegal act may have left the
employee without a job, promotion, or other employment
benefits that he cannot now obtain from another employer,
but that he might have received from the successor had the
predecessor not violated the employee’s rights.”). Where the
successor has notice of a predecessor’s liability, there is a
presumption in favor of finding successor liability. Worth v.
Tyer, 276 F.3d 249, 260 (7th Cir. 2001) (citing EEOC v. Vucitech,
842 F.2d 936, 945 (7th Cir. 1988)).
    We recently articulated a five-factor test for successor
liability in the federal employment-law context: (1) whether
the successor had notice of the pending lawsuit; (2) whether
the predecessor could have provided the relief sought before
the sale or dissolution; (3) whether the predecessor could
have provided relief after the sale or dissolution; (4) whether
the successor can provide the relief sought; and (5) whether
No. 14-1660                                                   7

there is continuity between the operations and work force of
the predecessor and successor. Teed, 711 F.3d at 765-66.
   Although the district court did not expressly cite this test
when it found Holdings a successor of Hospitality, we
conclude that it adequately adhered to the test’s framework.
For example, the district court correctly noted that Holdings
had notice of the lawsuit against Hospitality. EEOC v. N. Star
Hospitality, No. 12-cv-214, 2013 U.S. Dist. LEXIS 117638, at
*19 (W.D. Wis. Aug. 20, 2013) (“It knew about Hospitality’s
potential liability for the retaliation against Miller; and it
knew, because Brekken knew and Brekken was the only
owner or officer of Holdings”).
    Chris Brekken, central to the district court’s reasoning on
notice, is a key actor in this story. He is the sole owner of
Properties—the company that leased the same building to
Hospitality and Holdings so that each could operate its
restaurant—as well as the sole shareholder, officer, and
director of Hospitality and Holdings. Recall that Hospitality
did business as the Sparx Restaurant. It was formed at
approximately the same time as Properties in late 2004.
Holdings, on the other hand, was formed on March 27, 2012.
Brekken formed that company to operate a Denny’s
Restaurant in the building owned by Properties after he
closed Sparx on June 3, 2012. There can be no doubt, then,
that Holdings was on notice of what happened at
Hospitality: Brekken had notice, so his companies had
notice. Under both Teed and Vucitech, this factor weighs in
favor of successor liability.
    As for factor two, the district court did not expressly
discuss Hospitality’s ability to provide relief to Miller before
its dissolution. The court did, however, detail facts that
8                                                         No. 14-1660

suggest it could have provided such relief, which weighs in
favor of successor liability. For example, Hospitality
continually made payments on Properties’ mortgage, paid
for corporate training for Holdings’ eventual management
team, paid severance fees to its former employees, and paid
the liquor license fees for the future Denny’s Restaurant
operated by Holdings. 1
   That brings us to factor three. The district court found
that Hospitality could not have paid any judgment obtained
against it, presumably because of its dissolution. This
finding also weighs in favor of successor liability.
Musikiwamba, 760 F.2d at 746 (noting successor liability
protects victims against an employer’s change in business).
    Factor four. Much like factor two, the district court did
not expressly discuss this factor. But as we observed in Teed,
factor four “is a goes without saying condition, not usually
mentioned.” 711 F.3d at 766 (internal quotations omitted).
The district court’s silence, therefore, gives us no pause.
Operating as a Denny’s Restaurant, Holdings can provide
the relief sought.
    Finally, factor five also weighs in favor of successor
liability. The district court found:
    [Holdings] moved into a building prepared for it by
    Hospitality to the specifications of the Denny’s
    Corporation, hired more than half of the employees
    previously    employed    by    Hospitality, hired
    Hospitality’s management team, the members of

1 Hospitality paid all this money despite incurring substantial operating
losses in 2009 and 2012 and despite holding over $2 million in debt. It
offered no explanation as to how this debt disappeared.
No. 14-1660                                                     9

   which had been trained by Denny’s at Hospitality’s
   expense, and used the same work rules for the
   employees that Hospitality had used at Sparx. In
   other words, Holdings carried on the restaurant
   business at 1827 North Broadway, albeit with a
   different name and theme.
N. Star Hospitality, 2013 U.S. Dist. LEXIS 117638, at *18-19.
    In sum, when Hospitality dissolved, Holdings was
created. Successor liability is meant for this very scenario; it
helps make victims of discrimination whole under Title VII
by combatting similar changes in business. See Teed, 711 F.3d
at 766 (“The predecessor’s inability to provide relief favors
successor liability, as without it the plaintiffs’ claim is
worthless.”). Because each of the above factors weighs in
favor of successor liability, the district court did not abuse its
discretion when it found Holdings to be a successor of
Hospitality and therefore liable to Miller.
    Unsatisfied with this result, Appellants press us to apply
the integrated-enterprise approach. That approach, they
contend, warrants relief from the district court’s judgment
because Holdings was not in existence at the time the harm
occurred. It follows, the argument goes, that it cannot be
held liable for the actions of Hospitality. But we cannot
accept this argument. We abrogated the integrated-
enterprise approach to Title VII cases long ago, see Worth, 276
F.3d at 260 (citing Papa v. Katy Ind., Inc., 166 F.3d 937, 941-43
(7th Cir. 1999)), and we see no good reason to change course
now.
  Because the district court did not abuse its discretion
when it found Holdings liable as a successor to Hospitality,
10                                                No. 14-1660

we need not review its decision to pierce the corporate veil
to find affiliate companies Properties and Holdings liable for
Hospitality’s actions. It is enough of a remedy for Miller that
Holdings is liable as a successor. It must now pay the
judgment.
   We turn to the final equitable remedy at issue: the fifteen
percent tax-component award granted by the district court.
     B. Tax Component Award
    As discussed, Appellants challenge the district court’s
award to Miller of $6,495 to offset the tax burden he shall
carry as a result of his lump-sum back-pay award. Although
other circuits have examined these awards, see, e.g., Eshelman
v. Agere Sys., 554 F.3d 426, 441 (3d Cir. 2009) (“[A]n award to
compensate a prevailing employee for her increased tax
burden as a result of a lump sum award will, in the
appropriate case, help to make a victim whole.”); Sears v.
Atchison, Topeka & Santa Fe Ry. Co., 749 F.2d 1451, 1456 (10th
Cir. 1984) (upholding award of tax component to back pay
given a district court’s “wide discretion in fashioning
remedies to make victims of discrimination whole”), this
case presents our first occasion to do so.
    Today, we join the Third and Tenth Circuits in affirming a
tax-component award in the Title VII context. Upon Miller’s
receipt of the $43,300.50 in back pay, taxable as wages in the
year received, see IRS Pub. No. 957 (Rev. Jan. 2013), available
at www.irs.gov/pub/irs-pdf/p957.pdf, Miller will be bumped
into a higher tax bracket. The resulting tax increase, which
would not have occurred had he received the pay on a
regular, scheduled basis, will then decrease the sum total he
should have received had he not been unlawfully terminated
No. 14-1660                                                          11

by Hospitality. Put simply, without the tax-component
award, he will not be made whole, a result that offends Title
VII’s remedial scheme. See Williams v. Pharmacia, Inc., 137
F.3d 944, 952 (7th Cir. 1998) (“We have noted previously that
‘the remedial scheme in Title VII is designed to make the
plaintiff whole.’” (quoting McKnight v. General Motors Corp.,
908 F.2d 104, 116 (7th Cir. 1990))).
    To be sure, the district court should have told us how it
arrived at the fifteen percent figure amounting to $6,495.
Silence on the issue tends to frustrate appellate review, and it
would be wise for district courts to show their work if and
when they adjudge similar tax-component awards in the
future. 2 Eshelman, 554 F.3d at 443 (emphasizing district
courts should adjudge tax-component remedies in the
discrimination context based on “circumstances peculiar to
the case”). Nevertheless, in this case, the district court did
not abuse its wide discretion in granting this modest,
equitable remedy.
                         III. CONCLUSION
   For the foregoing reasons, the judgment of the district
court is AFFIRMED.




2 The EEOC offers a justification on appeal, contending the fifteen-
percent figure represents the lowest marginal rate at which the IRS will
tax Miller once he receives his back pay.